Citation Nr: 1829004	
Decision Date: 05/22/18    Archive Date: 06/05/18

DOCKET NO.  13-28 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for hearing loss. 

2. Entitlement to service connection for hemorrhoids. 

3. Entitlement to service connection for costochondritis (claimed as atypical chest pain). 

4. Entitlement to an effective date prior to July 1, 2011 for the grant of service connection for dyshidrotic eczema of the hands and feet with tinea pedis. 

5. What initial rating is warranted for tinnitus?

6. What initial rating is warranted for an anxiety and depressive disorders not otherwise specified prior to May 21, 2014?

7. What initial rating is warranted for tension/migraine headaches prior to May 7, 2014?

8. What initial rating is warranted for right carpal tunnel syndrome prior to May 7, 2014?

9. What initial rating is warranted for allergic rhinitis prior to May 7, 2014?

10. What initial rating is warranted for right wrist strain prior to May 7, 2014?

11. What initial rating is warranted for a right eye nasal and temporal pinguecula since July 1, 2011?

12. What initial rating is warranted for dyshidrotic eczema of the bilateral hands and feet with tinea pedis?

13. What initial rating is warranted for seborrheic keratosis of the scalp?

14. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities.
 

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul J. Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2009 to June 2011. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of May 2012, January 2013 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.
 
The Veteran testified in October 2016 before the undersigned. A transcript of the hearing is associated with the claims file. 

In August 2013, during the pendency of appeal, VA granted entitlement to a 30 percent rating for tension/migraine headaches effective May 24, 2012, and a 30 percent rating for anxiety and depressive disorders not otherwise specified effective July 1, 2011. 

In October 2014, VA granted entitlement to a 70 percent rating for anxiety and depressive disorders not otherwise specified effective May 21, 2014; a 50 percent rating for tension/migraine headaches effective May 7, 2014, a 50 percent rating for right carpal tunnel syndrome effective May 7, 2014; a 10 percent rating for allergic rhinitis effective May 7, 2014, and a 10 percent rating for a right wrist strain effective May 7, 2014. As those awards constitute only a partial grant of the benefits sought on appeal the issues remain on appeal and are for consideration by the Board. See AB v. Brown, 6 Vet. App. 35 (1993).

At the October 2016 Board hearing, the Veteran stated that he was satisfied with ratings assigned for anxiety and depressive disorders, not otherwise specified, since May 21, 2014; the 50 percent rating for tension/migraine headaches since May 7, 2014; the 50 percent rating for a right carpal tunnel syndrome since May 7, 2014; the 10 percent rating for a right wrist strain since May 7, 2014, and the10 percent rating for allergic rhinitis since May 7, 2014. The Veteran argued, however, that increased ratings for those disabilities were warranted for the entire period on appeal. As such, the issues have been styled as above.

The issues of entitlement to service connection for hearing loss, hemorrhoids, and costochondritis; entitlement to increased initial ratings for allergic rhinitis and right hand carpal tunnel syndrome prior to May 7, 2014; a right eye nasal and temporal pinguecula, dyshidrotic eczema of the hands and feet with tinea pedis, and seborrheic keratosis of the scalp; as well as the issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In October 2016, prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw the issue of entitlement to an increased rating for tinnitus.

2. The Veteran separated from active-duty service on June 30, 2011.

3. Since July 30, 2012, the Veteran's anxiety disorder not otherwise specified with depressive disorder not otherwise specified was manifested by symptoms causing occupational and social impairment, with deficiencies in most areas.

4. Prior to July 30, 2012, the Veteran's anxiety disorder not otherwise specified with depressive disorder not otherwise specified was manifested by symptoms causing occupational and social impairment with reduced reliability and productivity but not with deficiencies in most areas.

5. Since May 24, 2012, the Veteran's tension/migraine headaches were manifested by very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.

6. Prior to May 24, 2012, the Veteran's tension/migraine headaches were not manifested by characteristic prostrating attacks.

7. Since July 1, 2011, the Veteran's service-connected right wrist strain was productive of pain.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal regarding a claim of entitlement to an increased rating for tinnitus by the appellant have been met. 38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2. The claim for an effective date earlier than July 1, 2011, for the award of service connection for dyshidrotic eczema of the hands and feet with tinea pedis is without legal merit. 38 U.S.C. §§ 5110 (2012); 38 C.F.R. §§ 3.400 (2017).

3. For the period since July 30, 2012, the criteria for a 70 percent rating for anxiety and depressive disorders not otherwise specified were met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9413 (2017).

4. For the period prior to July 30, 2012, the criteria for a 50 percent rating, but no higher, for anxiety and depressive disorders not otherwise specified were met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9413.

5. For the period since May 24, 2012, the criteria for a 50 percent rating for tension/migraine headaches were met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2017).

6. For the period prior to May 24, 2012, the criteria for a compensable evaluation for tension/migraine headaches were not met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100.

7. For the period since July 1, 2011, the criteria for a 10 percent rating for a right wrist strain were met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.118, Diagnostic Code 5215 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

Tinnitus

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the appellant or by his authorized representative. Id. 

In the present case, in October 2016 the appellant stated that he was satisfied with the 10 percent rating assigned for his tinnitus. Given that testimony, there remain no allegations of error of fact or law for appellate consideration as concerns that issue. Accordingly, the Board does not have jurisdiction to review that claim and it is dismissed.

Dyshidrotic eczema of the hands and feet with tinea pedis

In an August 2013 rating decision, the Veteran was granted entitlement to service connection for tinea pedis (now classified as dyshidrotic eczema of the hands and feet with tinea pedis), effective from July 1, 2011. The Veteran argues that an effective date earlier than July 1, 2011 is warranted.

The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service. Otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later. 38 U.S.C. § 5110 (a),(b); 38 C.F.R. § 3.400 (b).

The Veteran filed a formal pre-discharge compensation claim on June 24, 2011, for disabilities to include tinea pedis. The Veteran's DD 214 indicates that he separated from active-duty service on June 30, 2011. 

As the Veteran separated from active duty on June 30, 2011, there is no legal basis for the assignment of an effective date prior to July 2, 2011. Service connection cannot be awarded prior to the Veteran's separation from active duty. Thus, the earliest possible effective date for entitlement to service connection for tinea pedis is July 1, 2011.

As the Veteran is in receipt of the earliest possible effective date allowed for his tinea pedis under VA regulations, his appeal for an earlier effective date is denied.

Anxiety and depressive disorders not otherwise specified 

The Veteran asserts that the severity of his service-connected psychiatric disorders warranted a 70 percent rating since July 1, 2011. In a May 2012 rating decision VA granted entitlement to service connection for a generalized anxiety disorder, and assigned a 10 percent rating effective July 1, 2011. The Veteran appealed from that initial rating. 

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017). The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods within the period on appeal.

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's anxiety disorder not otherwise specified with depressive disorder not otherwise specified is evaluated under the General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130, Diagnostic Code 9413. Under the general formula for rating mental disorders, a 30 percent evaluation is assigned when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130.

A 50 percent rating is assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id. 

A rating of 70 percent is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. Id. 

The Board observes that to adequately evaluate and assign the appropriate disability rating to the Veteran's service-connected psychiatric disability, the Board must analyze the evidence as a whole, including the global assessment of functioning scores and the enumerated factors listed in 38 C.F.R. § 4.130, Diagnostic Code 9411. Mauerhan v. Principi, 16 Vet. App. 436 (2002) (rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Id.

At the October 2016 hearing the Veteran testified that since 2011, his psychiatric symptoms included constant fear, bad thoughts and nightmares. The Veteran endorsed thoughts of self-harm during the period between July 2011 and May 2014, though he stated that he would "never do anything." The Veteran also reported panic attacks occurring two to three times per week since July 2011, and difficulties with memory and concentration since. 

The Veteran was first provided a VA examination regarding his psychiatric disorders in June 2011. There the examiner noted symptoms of excessive worry and anxiety which impacted his marriage and sleep. The Veteran described the impact of his anxiety on his functioning as "mild to moderate." The examiner also noted symptoms of depression, including "feeling down and blue" on "less than half of the days of the week." The Veteran reported some loss of interest, although he continued to enjoy being with his daughter, and reportedly performed activities around the house and spent time with his family frequently. The examiner reported no panic attacks, or suicidal or homicidal thoughts. Minor difficulty with short-term memory was noted. The examiner opined that the mental disorder symptoms were productive of reduced reliability and productivity. In this regard, the examiner noted that the Veteran's excessive worry impacted his ability to complete tasks, and that the Veteran was "somewhat less productive at work than he was before he became very anxious." The examiner further noted that the Veteran found it more difficult to interact with others in a positive way and had trouble concentrating. The examiner stated that the Veteran's psychiatric symptoms caused him to feel irritable and anxious with his wife. A GAF score of 55 was assigned pertaining to anxiety, and a score of 65 was assigned pertaining to depression. 

On July 30, 2012, a VA treatment record indicated that the Veteran was "thinking about stopping restaurant work due to anxiety [when] closing [the] store alone at night." He was noted to have "thoughts he'd be better off dead" but denied suicidal ideation because he "would never do that to his daughter." The same treatment record contained the results of a depression screen in which the Veteran reported "thoughts that [he] would be better off dead or of hurting [himself] in some way" on "several days." According to an April 2013 VA treatment record, the Veteran denied current suicidal ideation, but "described a history of passive [suicidal ideation] during periods of strong depression." In June 2013 the Veteran again endorsed a history of passive suicidal ideation. 

Based on the foregoing, the Board finds that entitlement to a 70 percent rating for anxiety and depressive disorders not otherwise specified is warranted since July 30, 2012. 

In addressing 38 C.F.R. § 4.130, the United States Court of Appeals for Veteran's Claims held in Bankhead that ". . . the language of the regulation indicates that the presence of suicidal ideation alone, that is, a [V]eteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas." Bankhead v. Shulkin, 29 Vet.App. 10, 19 (2017).  In light of Bankhead the Board finds that the Veteran's reports of suicidal thoughts on several occasions during the appeal period is controlling probative evidence in determining that his psychiatric symptoms resulted in occupational and social impairment with deficiencies in most areas.

Pertinently, the Board observes that the Veteran endorsed thoughts that he would be better off dead. Although he was not reported to exhibit "suicidal ideation," subsequent treatment records do report a history of suicidal ideation. Given that July 30, 2012 is the earliest objective evidence of suicidal ideation, a 70 percent rating is granted effective from July 30, 2012. 

For the period prior to July 30, 2012, the Board finds that a rating of 50 percent, but no higher is warranted. In this regard, the June 2011 VA examiner reported the Veteran's symptoms to include excessive worry, anxiety, irritability, and "feeling down and blue" on "less than half of the days of the week." These symptoms were noted to impact the Veteran's ability to complete tasks at work and to have a negative effect on his marriage. The Veteran's anxiety reportedly made it more difficult for him to concentrate and to interact with others. The examiner opined that such symptoms were productive of reduced reliability and productivity. Such evidence approximates the criteria for a 50 percent rating for the pertinent period.

However, the evidence of record does not support that the Veteran's psychiatric symptoms prior to July 30, 2012 were productive of occupational and social impairment, with deficiencies in most areas. While the Veteran was noted to experience marital difficulties, he reported having a good relationship with his daughter, and spending time with his family frequently. The record indicates that he maintained some form of employment during the pertinent period, although he was noted to be "somewhat less productive." No disturbances of judgment, thought process or thought content were noted on exam. The global assessment of functioning score of 55 assigned at that time is suggestive of moderate symptoms attributable to anxiety, while the global assessment of functioning score of 65 suggests mild symptoms of depression.  At the time of the June 2011 VA examination, the Veteran described the functional impact of his anxiety as "mild to moderate." Most probatively, the July 2011 VA examiner expressly declined to find that the Veteran's psychiatric symptoms were productive of deficiencies in most areas. 

The Board finds that prior to July 30, 2012, the preponderance of the medical evidence of record is against finding that the Veteran's anxiety and depressive disorders not otherwise specified was productive occupational and social impairment, with deficiencies in most areas. While the Board acknowledges the Veteran's competence to testify to events and symptoms as he has experienced them, the question of the degree to which specific social and occupational impairments are attributable to his service-connected psychiatric symptomatology is a question which is complex in nature. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007). As such, the Board assigns greater probative weight to the opinion of the June 2011 VA examiner that the Veteran's anxiety and depressive disorders not otherwise specified were not productive of occupational and social impairment with deficiencies in most areas.

Based on the foregoing, the totality of the evidence preponderates against finding that the Veteran's psychiatric symptoms were of such severity as to produce deficiencies in most areas prior to July 30, 2012. As such, entitlement to a rating higher than 50 percent for that period is denied. 

Tension/migraine headaches

The Veteran asserts that the severity of his tension/migraine headaches warranted a 50 percent rating since July 1, 2011. In a May 2012 rating decision VA granted entitlement to service connection for tension/migraine headaches, and assigned a noncompensable rating effective July 1, 2011. The Veteran appealed from that initial rating. 

The Veteran's tension/migraine headaches are evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8100. Under this code, migraine headaches with less frequent attacks warrant a noncompensable rating. Migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months warrant a 10 percent rating. Migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months are rated as 30 percent disabling. Migraine headaches with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent evaluation, which is the maximum evaluation available under this Diagnostic Code. 38 C.F.R. § 4.124a, Diagnostic Code 8100.

At the October 2016 Board hearing, the Veteran reported that prior to May 7, 2014, he had migraines two or three times per week, with tunnel vision and light sensitivity. He reported that he would have to take medication and lie down in a dark room, and that such attacks sometimes lasted for two days, though an average attack lasted for five hours. 

The Veteran's tension/migraine headaches were assessed at a VA general medical examination in July 2011. There, the Veteran reported that his headaches occurred three times per week or daily, and resolved with ibuprofen. The headaches reportedly did not interfere with his occupation at that time. 

A VA treatment record from May 24, 2012 noted that the Veteran had headaches four to five times per week, with two to three incapacitating headaches. Some nausea was also reported with light and noise sensitivity. The Veteran reported that he had to lie down in a dark quiet room when such attacks occurred. 

Based on the foregoing, the Board finds that a 50 percent rating is warranted for tension/migraine headaches from May 24, 2012. The May 24, 2012 VA treatment record noted that the Veteran experienced two to three incapacitating headaches per week which required that he lie down in a dark room. Such evidence supports a finding that the Veteran suffered very frequent, completely prostrating attacks as stipulated by the 50 percent rating criteria from that date. Therefore, entitlement to a 50 percent rating since May 24, 2012 is granted. 

Prior to May 24, 2012, the evidence does not support entitlement to a compensable rating. Although the Veteran reported three headaches per week at the July 2011 general medical examination, there is no contemporaneous evidence to support that the headaches were "prostrating" as required to meet the criteria for a 10 percent rating. Indeed, the clinical record shows that the Veteran reported that his headaches resolved with ibuprofen, and that they did not interfere with his occupation. The Board finds the contemporaneous July 2011 medical examination findings to be more probative regarding the period prior to May 24, 2012, than the Veteran's October 2016 Board hearing testimony provided many years thereafter. Therefore, the July 2011 VA medical examination findings are the most probative evidence of record with regard to this period.

The foregoing evidence preponderates against finding that the criteria for a compensable rating prior to May 24, 2012 were met. As such, entitlement to a compensable rating for that period is denied. 

Right wrist strain

The Veteran asserts that the severity of his right wrist strain warranted a 10 percent evaluation since July 1, 2011. In a May 2012 rating decision VA granted entitlement to service connection for a right wrist strain, and assigned a noncompensable rating effective July 1, 2011. The Veteran appealed from that initial rating.

The intent of the rating schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. 

The Veteran's right wrist strain is evaluated under Diagnostic Code 5215 which provides for the assignment of a 10 percent disability rating with dorsiflexion less than 15 degrees or palmar flexion limited in line with forearm. 38 C.F.R. § 4.71a.

At his October 2016 Board hearing, the Veteran reported a history of right wrist pain since leaving service. On June 24, 2011, prior to leaving service the Veteran submitted a claim for a right hand/wrist disorder manifested by numbness and pain. On examination in September 2011, the Veteran was diagnosed with a right wrist strain. The examiner noted complaints of intermittent right wrist numbness and pain which slowed the activities of daily living. Symptoms reportedly increased with driving and gripping, and they reportedly required use of pain medication.  Numerous subsequent VA treatment records report complaints and treatment of right wrist pain. 

As there are examination findings disclosing a right wrist strain and credible complaints of right wrist pain since the Veteran left service, the Board will resolve reasonable doubt in his favor and find that the criteria of 38 C.F.R. §§ 4.59, 4.71 were met for the entire period on appeal. Therefore, a 10 percent rating for a right wrist strain since July 1, 2011 is granted.


ORDER

The claim of entitlement to an increased rating for tinnitus is dismissed.

Entitlement to an earlier effective date, prior to July 1, 2011, for tinea pedis is denied. 

Entitlement to a 70 percent rating for anxiety and depressive disorders not otherwise specified since July 30, 2012 is granted subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a 50 percent rating, but no higher, for anxiety and depressive disorders not otherwise specified prior to July 30, 2012 is granted subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a 50 percent rating for tension/migraine headaches since May 24, 2012 is granted subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a compensable rating for tension/migraine headaches prior to May 24, 2012 is denied.

Entitlement to a 10 percent rating for a right wrist strain since July 1, 2011 is granted subject to the laws and regulations governing the award of monetary benefits.


REMAND

Regarding the remaining claims on appeal, remand is required to obtain records from the Social Security Administration. August 2015 correspondence indicates that the Veteran was in the process of appealing a denial of Social Security disability benefits, but there is no indication that medical records used in any such determination have been requested. As they are potentially relevant to the appeal issues they must be requested. See Golz v. Shinseki¸ 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim).

Hearing loss

The Veteran's entrance examination indicates that he had a preexisting right ear hearing loss for VA purposes upon entrance to service. 38 C.F.R. § 3.385 (2017). The Veteran claims service-connected aggravation of that disorder. See 38 U.S.C. § 1153 (2012). The July 2011 and May 2014 VA audiological examinations failed to address the issue of whether the Veteran's preexisting right ear hearing loss was aggravated by service. As such, on remand, an adequate opinion addressing this issue must be obtained. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Hemorrhoids

The July 2011 general medical examination included a diagnosis of hemorrhoids, but no VA examiner has addressed whether that disorder was etiologically related to service. On remand, an adequate opinion addressing this issue must be obtained. See Id.

Costochondritis

At a July 2011 VA general medical examination, the Veteran's claimed chest pain was diagnosed as costochondritis. Once again, however, no VA examiner has provided an opinion as to whether that disorder is etiologically related to service. On remand, an adequate opinion addressing this issue must be obtained. See Id.

Right eye nasal and temporal pinguecula

At the October 2016 Board hearing, the Veteran argued that his service-connected right eye nasal and temporal pinguecula obscured his vision. Given that the most recent VA examination regarding this condition was provided in September 2014, and given the Veteran's testimony that the condition has worsened, on remand the Veteran must be provided with a new examination to consider the current nature and severity of that disorder. See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim).

Dyshidrotic eczema of the bilateral hands and feet with tinea pedis and seborrheic keratosis of the scalp

The Veteran's October 2016 Board hearing testimony suggested that his dermatological conditions were more severe than represented by the most recent, September 2014 VA examination. On remand, the Veteran must be provided with new examinations to consider the current nature and severity of his service-connected dyshidrotic eczema of the bilateral hands and feet with tinea pedis and seborrheic keratosis of the scalp. Id. 

Individual unemployability 

The issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is deferred pending completion of the above requested development. 

Accordingly, the case is REMANDED for the following action:

1. The RO is directed to request records from the Social Security Administration pertaining to any award or denial of disability benefits. If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain these Federal records would be futile. The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

2. Obtain all outstanding, pertinent VA treatment records, including records from the San Diego VA Medical Center, and Mission Valley VA Outpatient Clinic dating since July 2014. All records received should be associated with the claims file. If the AOJ cannot locate these Federal records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.

3. Thereafter, schedule the Veteran for examinations with appropriate examiners to address the current nature and severity of his service-connected right eye nasal and temporal pinguecula, dyshidrotic eczema of the bilateral hands and feet with tinea pedis and seborrheic keratosis of the scalp. The Veteran's VBMS and Virtual VA files must be made available to the examiners for review of the case. A notation to the effect that this record review took place must be included in the report of each examiner.

The examiners are each to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and severity of the right eye nasal and temporal pinguecula, and dyshidrotic eczema of the bilateral hands and feet with tinea pedis and seborrheic keratosis of the scalp.

Each examiner must provide an assessment of the impact of the relevant disorder on the functions of daily life, to include employment. 

4. Furnish the appellant's VBMS and Virtual VA files to an audiologist for review. An in-person examination is required if, and only if, the reviewing audiologist deems such to be necessary. After a complete review of the Veteran's VBMS and Virtual VA files, and any examination provided, the audiologist is to specifically address the following question:
 
Is it at least as likely as not (50 percent probability or greater) that the Veteran's preexisting right ear hearing loss was aggravated by his active-duty service?

The audiologist is advised that aggravation is a worsening of the underlying condition beyond the natural progression of the disorder, other than a temporary or intermittent flare-up of symptoms. 
  
A complete, well-reasoned rationale must be provided for any opinion offered.  If the requested opinion cannot be rendered without resorting to speculation, the audiologist must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

5. Furnish the appellant's VBMS and Virtual VA files to appropriate examiners to address the etiology of the claimed hemorrhoids and costochondritis. An in-person examination is required if, and only if, the reviewing examiners deem such to be necessary. After a complete review of the Veteran's VBMS and Virtual VA files, and any examination provided, the examiners are to specifically address the following questions:
 
a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's hemorrhoid disorder was incurred in or otherwise related to his active-duty service?

b) Is it at least as likely as not (50 percent probability or greater) that the Veteran's costochondritis was incurred in or otherwise related to his active-duty service?
  
A complete, well-reasoned rationale must be provided for any opinion offered.  If the requested opinion cannot be rendered without resorting to speculation, the examiner(s) must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

6. The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event the Veteran does not report for any scheduled VA examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

7. The AOJ must then review the examination reports to ensure that they are in complete compliance with the directives of this remand, and that the examiners have documented their consideration of all records contained in Virtual VA and VBMS, as appropriate. If any report is deficient in any manner, the AOJ must implement corrective procedures.

8. After undertaking any other development deemed appropriate, to include the provision of any appropriate VA examinations to assess the current nature and severity of the Veteran's service-connected disabilities, readjudicate the issues on appeal. If any benefit sought is not granted, the Veteran must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


